DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masaharu et al (JP Pat Num 2015-135761, herein referred to as Masaharu) in view of Takaaki et al (JP Pat Num 2017-077074, herein referred to as Takaaki). Masaharu discloses a terminal attached electrical wire (Figs 1-15) that increases waterproofing between an insulation coating of an electrical wire and a terminal fitting (Paragraph 1).  Specifically, with respect to claim 1, Masaharu discloses a terminal-attached electric wire (1, Figs 1-3) comprising an insulated electric wire (9, Fig 2) including a core wire (910) and an insulator (920) that covers a periphery of the core wire (910), a terminal metal fitting (8) electrically connected to the core wire (910) at an end of the insulated electric wire (9, Paragraph 37),  an adhesive tube (71) that covers an end portion of the insulator (920) including an outer circumferential surface and inner circumferential surface adhered (by heating) to the outer circumferential surface of the insulator (920, Paragraph 51) and a mold portion (6) covering a region from a portion of the terminal metal fitting (8) connected to the core wire (910) to an axially intermediate portion (60) of the adhesive tube (71, Fig 2), the mold portion (6) having an inner circumferential surface adhered to the outer circumferential surface of the adhesive tube (71, Paragraph 54).   With respect to claim 2, Masaharu discloses that the adhesive tube (71) is dual-layered (Paragraph 51).   With respect to claim 3, Masaharu discloses the terminal-attached electric wire (1), wherein the outer circumferential surface of the adhesive tube (71) is adhered to the inner circumferential surface of the mold portion (6) by welding (i.e. heat welding), and the inner circumferential surface of the adhesive tube (71) is adhered to the outer circumferential surface of the insulator (920) by welding (i.e. heat welding, Paragraph 50).   With respect to claim 5, Masaharu discloses the terminal-attached electric wire (1), wherein the adhesive tube (71) is formed from a thermoplastic resin having a cross-linked structure (Paragraph 77).  With respect to claim 6, Masaharu discloses that the adhesive tube (71) is a heat shrinkable tube (Paragraph 51) through which the end portion of the insulator (920) is inserted (Paragraph 81, Fig 3).  With respect to claim 7, Masaharu discloses a method of manufacturing a terminal-attached electric wire (1, Fig 1-3), the method comprising electrically connecting a terminal metal fitting (8) to a core wire (910) and an insulator (920) that covers a periphery of the core wire (910), inserting an adhesive tube (71) composed of thermoplastic resin (Paragraph 77) on an end portion of the insulator (920, Paragraph 81), adhering an adhesive tube (71) to the outer circumferential surface of the end portion of the insulator (920), forming a mold portion (6)  by performing insert molding (Fig 4) using a region from of the terminal metal fitting (8) connected to a core wire (910) to an axially intermediate portion (located at 60) of the adhesive tube (71) as an insert so that the mold portion (6) covers a region (Paragraph 27), and adhering an outer circumferential surface of the tube (71) to an inner circumferential surface of the mold portion (6) by welding (i.e. injection welding, Paragraph 75).   
	While Masaharu discloses a layer of adhesive tube (71), Masaharu doesn’t necessarily disclose the tube being adhered without an adhesive layer (claims 1 & 7), nor the tube being a single layer (claim 3), nor the tube having a wall thickness to be in the range of 100-1000µm (claim 4).
	Takaaki teaches a terminal attached electrical wire (Figs 1-8) comprising a heat shrinkable tube that may or may not comprise adhesive for the purpose of providing a water stopping tube thereby inherently providing waterproofing properties and protecting the electrical wire termination (abstract).  Specifically, with respect to claims 1, 3, & 7, Takaaki teaches a terminal-attached electric wire (100, Figs 6-7) comprising an insulated electric wire (1, Fig 6) including a core wire (91) and an insulator (92) that covers a periphery of the core wire (91), a terminal metal fitting (8) electrically connected to the core wire (91) at an end of the insulated electric wire (1, Paragraph 37),  an adhesive tube (2) that covers an end portion of the insulator (92) including an outer circumferential surface and inner circumferential surface adhered (by heating) to the outer circumferential surface of the insulator (92, Paragraph 41), wherein the adhesive tube (2) may or may not comprise adhesive on the inner circumferential surface (claim 1).  
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the terminal attached electrical wire of Masaharu to comprise the heat shrinkable adhesive tube without adhesive configuration as taught by Takaaki because Takaaki teaches that such a configuration provides a terminal attached electrical wire (Figs 1-8) comprising a heat shrinkable tube that may or may not comprise adhesive for the purpose of providing a water stopping tube thereby inherently providing waterproofing properties and protecting the electrical wire termination (abstract).  
	With respect to claim 4, it also would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adhesive tube of Masaharu to comprise the insulation wall thickness to be in the range of 100-1000µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
May 21, 2022